Fourth Court of Appeals
                                           San Antonio, Texas
                                                  September 26, 2017

                                                 No. 04-16-00792-CR

                                             Travis Leslie NORTON,
                                                    Appellant

                                                          v.

                                                 The STATE of Texas,
                                                       Appellee

                         From the 399th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2015CR0790
                                  Honorable Philip Kazen, Judge Presiding

                                                      ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to October 25, 2017.

                                                                PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT


cc:              Kaushik Rambhotla                                Jennifer Rossmeier Brown
                 Rambhotla Law Firm, PLLC                         Bexar County District Attorney's Office
                 4000 Medical Drive, Suite 207                    101 W. Nueva St.
                 Austin, TX 78756                                 Suite 715
                                                                  San Antonio, TX 78205